Case 1:17-cV-05845-I\/|KB-VI\/|S Document 121 Filed 04/01/19 Page 1 of 4 Page|D #: 4955

Katten

Katten MuchinRosenman LLF

April 1 2019 525 w. Monroe street

Chicago, lL 60661-3693
312.902.5200 tel

VIA ECF www.katten|aw.com

. JoNATHAN L. MARKs
The Honorable Margo K Brodle jonathan.marks@katten|aw.com
Unit€d Stat€S DiStriCt Court 312.902.5337 direct
Eastem District of New York 312'577'4518 lax
225 Cadman Plaza East
Brooklyn, NY 11201

Re: State F arm Mut. Auto. Ins. Co. v. 21st Century Pharmacy, Inc., et al.,
1:17-cv-5845-MKB-VMS - Pre-Motion Conference re Motion to Amend Complaint

Dear Judge Brodie:

Pursuant to the Court’s Individual Rule 3.A, plaintiff State Farm Mutual Automobile
Insurance Company (“SFMA”) respectfully requests a pre-motion conference at which it will
seek leave to file a first amended complaint (the “FAC”), a copy of which is attached hereto as
Exhibit A_1 Since filing the original complaint in this action, SFMA has learned through
discovery that the scheme at issue is more complex and involves more parties than originally
known SFMA seeks leave to amend its complaint to allege new facts about the scheme’s
operation, add new parties, and add new counts under the Racketeer Influenced and Corrupt
Organizations Act (“RICO”). The proposed amendment should not increase the amount of time
required for fact discovery, and SFMA is not seeking any change in the deadline for fact
discovery or resolution of the case. The Court has set April l, 2019 as the deadline for filing any
amendment to the pleadings, and thus this request is within the deadline set by the Court. See
Text Order, 17-cv-5845 (E.D_N_Y_ Feb. 25, 2019). Given that the anticipated motion is timely,
no depositions have been taken to date, and more than five months remain in fact discovery,
amendment is appropriate and should be freely granted.

Relevant Background and the Proposed FAC. The original complaint alleges that 21st
Century Pharmacy, Inc. (“21st Century”), Albert Alishayev, and doctors who prescribed 21st
Century’s topical compounded medications (“Prescribing Doctors”) submitted fraudulent bills,
prescriptions, and letters of medical necessity to SFMA to collect No-Fault benefits.2 Dkt. l 11
1-2, 6-8. It alleges that those documents were fraudulent because 21st Century represented to
SFMA that the compounded products were (a) medically necessary and (b) reimbursable, when
they were not. Id. 11 5-8. lt also alleges that “Alishayev employs consultants who market 21st
Century’s services to healthcare providers and are used to ensure 21st Century fills patient
prescriptions_” Id. 1 68. Because SFMA did not at the time of filing have documented evidence
of unlawful financial arrangements between 21st Century, Alishayev, and Prescribing Doctors,
SFMA alleged that, “if 21st Century has financial arrangements with the Prescribing Doctors . . .

 

1 Because the FAC references information Defendants have designated “Confidential” pursuant to the so-ordered
Protective Order (Dkt. 38, 62), SFMA is simultaneously filing a motion for leave to file the FAC under seal.

2 The term “Defendants” refers to 215t Century, Alishayev, and four Prescribing Doctors named as defendants in the
complaint: Timothy Morley, D.O., Azu A. Ajudua, M.D., Vincentiu Popa, M.D., and Jo-Ann Shakarjian, M.D.

AUST|N CENTURY C|TY CHARLO`|_|'E CH|CAGO DALLAS HOUSTON |RV|NG LOS ANGELES
NEW YORK ORANGE COUNTY SAN FRANC|SCO BAY AREA SHANGHAI WASHINGTON, DC
LONDON: KATTEN l\/|UCH|N ROSENMAN UK LLP

A limited liability partnership including professional corporations

Case 1:17-cV-05845-I\/|KB-VI\/|S Document 121 Filed 04/01/19 Page 2 of 4 Page|D #: 4956

and those arrangements violate [New York law], 21st Century would be ineligible to collect No-
Fault Benefits_” Id. 1 31; see id. 1 77_

SFMA has obtained evidence through discovery showing that Alishayev orchestrated the
fraud with several other individuals, including his wife Iris Itskhakov (“Itskhakov”), Peter Khaim
(“Khaim”), and Tariel Begiyev (“Begiyev,” and together with Alishayev, Itskhakov, and Khaim,
the “Management Group”). The Management Group operated 21st Century and used shell
companies to carry out and profit from the scheme by facilitating prescriptions and bills for
medically unnecessary compounded products and financial arrangements, which include the
payment of kickbacks, with (a) individuals in charge of locations at which patients are treated;
(b) Prescribing Doctors; and (c) marketers who in turn have arrangements with individuals in
charge of locations at which patients are treated and/or with Prescribing Doctors. See Ex. A 11
7-10.

SFMA seeks to add as defendants Itskhakov, Khaim, Begiyev, and eleven corporate
entities they and Alishayev formed and used to carry out the scheme, funnel proceeds from the
scheme to the Management Group, and hide the Management Group’s role in the scheme.3
SFMA also seeks to add State Farm Fire and Casualty Company (“SFF”) as a plaintiff because it
incurred $500,589 in damages as a result of the scheme. Beyond adding new parties and factual
allegations explaining their involvement in the scheme, the proposed FAC: (1) adds causes of
action for civil RICO violations under 18 U.S.C. § 1962(c) and (d); (2) adds newly identified
fraudulent bills submitted on behalf of patients not identified in the complaint; and (3) increases
the alleged damages from “more than $1_6 million” to “more than $1.73 million” to include
updated amounts paid to the Defendants for fraudulent claims submitted to SFMA or SFF_ See
EX_ A 11 11-12, 297-306_

Analysis. Leave to amend a complaint should be “freely give[n] when justice so
requires.” Fed. R. Civ. P. 15(a). Absent a showing of undue delay, bad faith, undue prejudice,
or futility of amendment, “the leave sought should, as the rules require, be freely given.” F oman
v. Davl`s, 371 U.S_ 178, 182 (1962) (intemal citations omitted). “The party opposing amendment
bears the burden of demonstrating that leave to amend would be prejudicial or futile.” Garcl`a v.
Pancho Vl`lla’s ofHunZl`ngton Vl`ll., Inc., 268 F_R_D_ 160, 164 (E_D_N_Y_ 2010)_

Here, SFMA has been diligent in prosecuting this case and has not unduly delayed or
displayed bad faith in seeking to file the FAC. To the contrary, SFMA’s anticipated motion is
presently within the time set by the Court. See Text Order, 17-cv-5 845 (E.D_N_Y_ Feb. 25 , 2019)
(granting “extension of deadline by which the Parties may seek to amend their pleadings, from
3/1/2019 to 4/1/2019”)_ The amount of time taken to prepare the FAC is likewise reasonable.
SFMA was unaware of the conduct described in the FAC at the time it commenced this action.
Through discovery it first came to understand the full scope of the conduct and who was
involved, and actively sought to develop this newly discovered information. Indeed, SFMA filed
numerous motions to compel party and non-party discovery to obtain such evidence dating back

 

3 The eleven corporate entities are (1) Express Billing & Collection Inc (“Express Billing”); (2) Anturio Marketing,
Inc. (“Anturio Marketing”); (3) Logic Consulting, Inc.; (4) New Business Resources Group Inc; (5) K&L
Consultants Inc; (6) P&K Marketing Services Inc; (7) A&P Holding Group Corp; (8) New Business Funding Inc;
(9) TBM Solution Inc; (1()) TAR Group Inc; and (11) Personal Tech Inc. Itskhakov, Khaim, Begiyev, and these
eleven corporate entities are referred to herein as the “Proposed Defendants.”

Case 1:17-cV-05845-I\/|KB-VI\/|S Document 121 Filed 04/01/19 Page 3 of 4 Page|D #: 4957

as early as July 2018. On January 18, 2019, the Court denied SFMA’s motions to compel based
on a finding that the discovery sought was beyond the allegations of the operative complaint.
The Court stated that its ruling was “without prejudice to renewing should the requested records’
relevance be shown through further discovery or amendment of the Complaint.” Dkt. 115 at
4931_32, 4934, 4939_ In the brief period since the Court’s Order, SFMA has worked diligently
to evaluate the Court’s ruling, the substantial volume of information it obtained through
discovery, the legal implications of what it has leamed, and the best ways to present its claims
and proceed in the case. As long as there is a reasonable explanation for the time taken, as here,
amendment should be allowed_ See Xpressl`ons Footwear Corp. v. Peters, 1995 WL 758761, at
*2 (S_D_N_Y. Dec. 22, 1995) (“federal courts consistently grant motions to amend where . . . new
facts and allegations were developed during discovery, are closely related to the original claim,
and are foreshadowed in earlier pleadings”).

Defendants cannot establish that they would be unduly prejudiced by the filing of the
FAC. First, discovery is not scheduled to close until September 16, 2019, a factor that weighs in
favor of the proposed amendment_ See DCD Programs, Ltd. v. Lel`ghton, 833 F.Zd 183, 187_88
(9th Cir. 1987) (finding “no evidence that [the nonmoving party] would be prejudiced by the . . .
proposed amendment[,] [g]iven that this case is still at the discovery stage”). Second, no
depositions have yet been taken, and thus no depositions would need to be retaken or
supplemented_ See Quach v. CVS Pharmacy, Inc., 2014 WL 524042, at *3 CN_D_ Cal_ Feb_ 6,
2014) (finding no prejudice where “trial is ten months away, discovery is ongoing, and no
depositions had been taken at the time . . . motion for leave” was filed). Third, the new
allegations in the FAC are based on information known to Defendants but not SFMA, and which
is inextricably connected to the current Defendants’ alleged conduct_ See Hanll`n v. Ml`tchelson,
794 F_2d 834, 841 (2d Cir. 1986) (reversing denial of leave to amend where “new claims are
merely variations on the original theme . . . arising from the same set of operative facts as the
original complaint . . . [the] theories set forth in the proposed amended complaint were forecast
by the original . . . allegations”).

The addition of new parties is also proper. The proposed FAC’s allegations regarding the
conduct of the Proposed Defendants arise from the same fraud scheme as that alleged in the
complaint and present common questions. In fact, the original complaint identifies by name
ltskhakov, Express Billing, Khaim, and Anturio Marketing, with whom the current Defendants
and other Proposed Defendants worked in concert to defraud SFMA and SFF of more than $1_73
million. The Defendants and Proposed Defendants engaged in the conduct collectively, and
addressing the entire scheme and many of its participants in a single action will ensure the most
efficient resolution of the disputed matters and permit the jury to consider all of the relevant
conduct and responsible parties in one proceeding_ See New York v. Solvent Chem. C0., 179
F_R.D. 90, 99 (W_D.N.Y_ 1998) (granting leave to amend and stating “[b]ecause of the overlap of
the issues in the two claims, the interests of judicial economy will best be achieved by hearing
both claims in the same case”).

Because the conduct alleged in the proposed FAC arises out of the same transactions
subject of the complaint, the addition of new parties and civil RICO claims should not
necessitate lengthening the deadline for fact discovery or resolution of the case. The proposed
FAC would, however, permit SFMA and SFF to fully litigate their claims and hold responsible
individuals and entities who perpetrated and profited from the fraud, but whose conduct was
unknown SFMA and SFF at the time this was action was commenced.

Case 1:17-cV-05845-I\/|KB-VI\/|S Document 121 Filed 04/01/19 Page 4 of 4 Page|D #: 4958

Respectfully submitted,
/s/Jonathan L. Marks

Jonathan L. Marks

